PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/565,721
Filing Date: 10 Sep 2019
Appellant(s): iRobot Corporation



__________________
Dan Li
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-18, 20-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 10,729,055), in view of Ebrahimi Afrouzi (US 10,353,399).

(2) Response to Argument
Applicant’s arguments essentially consist of the following two:
Argument 4BI: Foster’s disclosure of determining an “orientation of swath path” is not a teaching or suggestion of determining an orientation of a region in a portion of the environment.
Argument 4BII: Afrouzi’s disclosure of a “region-specific orientation” of boustrophedon pattern is not an orientation of a region in a portion of the environment.

Office Response to Argument 4BI:  It is ludicrous to allege that Foster is not at least suggestive of determining an orientation of a region in a portion of the environment.  Below is Fig. 5A of Foster:

    PNG
    media_image2.png
    450
    569
    media_image2.png
    Greyscale

As any person of ordinary skill can plainly see, Foster at least suggests if not teaches “determine an orientation of a region…determine a path for a mobile robot to traverse the portion of the environment using the determined orientation of the region”.  Although Foster does not recite exactly “orientation of a region”, it recites “orientation…of a set of swath paths” which, as can be seen above, is equivalent to “orientation of a region” because, in the context of minimizing turns within a respective region [while ensuring maximum coverage], an orientation of a swath path is equivalent to the orientation of its region since the “turn-minimizing” pattern of travel will always have the rows of travel parallel to the longer side of the region.  
Additionally, even if the above rationale is not convincing, Foster arguably actually does teach the limitation of “determine an orientation of a region…” because a swath path is of a region, therefore the orientation of a swath path is an orientation of a region, i.e., [Region->swath path->orientation].

Office Response to Argument 4BII:  Appellant errs in linking Afrouzi col 29, line 3-7 (cited in Final Rejection) to Afrouzi col 17, line 4-21 (Appellant’s example given in Appeal Brief).  Here is what each one respectively says: 

(Afrouzi Column 29, Lines 3-7; cited in Final Rejection) - “an instance of the boustrophedon pattern is repeated in each region in a region-specific orientation, the region-specific orientation being determined for the respective regions based on dimensions of the respective regions”.

(Afrouzi Column 17, Lines 4-21; uncited by Office) - “(50) FIG. 3A illustrates a boustrophedon route plan with preprogrammed length 200 of edge 201, and preprogrammed angular orientation 300 of vertex 301 relative to vertex 302. FIG. 3B illustrates an embodiment of a boustrophedon route plan with length 202 of edge 203 and angular orientation 303 of vertex 304 relative to vertex 305 determined at run time.”

As is evident above, appellant grossly over-reaches in their interpretation of Afrouzi and is merely grasping at straws.  It is difficult to write anything beyond what the text already makes plain, namely that in Afrouzi “the region-specific orientation being determined for the respective regions based on dimensions of the respective regions”, which is almost verbatim the claim limitation in question, i.e., “determine an orientation of a region in a portion of the environment based at least on a dimension of a region.”  It can be noted that the passage of Afrouzi that appellant cites is entirely silent with respect to “dimension”, lending further credence to the view that the passage of Afrouzi cited in the Final Rejection is unrelated to the passage of Afrouzi that appellant relies upon for argument 4BII and that appellant errs in their linking of the two passages in Afrouzi.
Finally, even if we assume that Appellant did not err in their linking of the two passages, Afrouzi still teaches the limitation of “determine an orientation of a region…” based on the same logic in the response to Argument 4BI, that is, since a vertex is of a region, the orientation of a vertex is an orientation of that region, i.e., [Region->vertex->orientation]. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664           
                                                                                                                                                                                             /MACEEH ANWARI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.